Citation Nr: 1539212	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral optic nerve head drusen.

2.  Entitlement to service connection for a right foot disorder, including as secondary to service-connected knee disabilities.

3.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected knee disabilities.

4.  Entitlement to a disability rating higher than 10 percent for patellofemoral syndrome of the left knee.

5.  Entitlement to a disability rating higher than 10 percent for patellofemoral syndrome of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in March 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain VA treatment records, obtain an additional VA opinion, and then re-adjudicate the claims.  The AOJ obtained the identified VA treatment records and procured an addendum VA medical opinion in July 2014.  The AOJ then provided the Veteran a supplemental statement of the case (SSOC) in August 2014.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a videoconference hearing in February 2011.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral optic nerve head drusen is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a right foot disability that is the result of a disease or injury in active duty service, nor is any right foot disability secondary to or aggravated by a service-connected disability.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a right hip disability that is the result of a disease or injury in active duty service, nor is any right hip disability secondary to or aggravated by a service-connected disability.

3.  The Veteran's patellofemoral syndrome of the left knee is manifested by subjective complaints of pain, locking, popping, giving way, and swelling; objective findings reflect pain, tenderness to palpation, slight instability, and motion limited to no worse than 90 degrees of flexion on flare-up, with full extension even when pain on motion is considered.

4.  The Veteran's patellofemoral syndrome of the left knee is manifested by subjective complaints of pain, locking, popping, giving way, and swelling; objective findings reflect pain, tenderness to palpation, slight instability, and motion limited to no worse than 90 degrees of flexion on flare-up, with full extension even when pain on motion is considered.



CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability that was incurred in or aggravated by service; his right foot disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The Veteran does not have a right hip disability that was incurred in or aggravated by service; his right hip disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for a disability rating higher than 10 percent for the Veteran's patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

4.  The criteria for a disability rating higher than 10 percent for the Veteran's patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an April 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims and was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the April 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned April 2006 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of post-service treatment the Veteran has received from VA treatment providers have been associated with the claims file.  The Veteran also underwent VA examinations in May 2006, September 2007, and July 2012; reports of these examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument in support of his claims, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2011.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2014).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).  In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2014).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a non-service-connected condition, a claimant may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen, 7 Vet. App. at 448.  

Review of the medical evidence of record reflects that the Veteran's service treatment records are completely negative for any complaint, treatment, or diagnosis of right foot or right hip disorders.  To the contrary, the first indication in the record that the Veteran was having any problem with his right foot occurred in 2004, at which time he complained of right foot pain and was prescribed orthotics, although no diagnosis was assigned.  He was not diagnosed with greater trochanteric bursitis of the right hip until his May 2006 VA examination.  There is thus no medical evidence of a nexus between the Veteran's current right foot or right hip disability and his military service.  Accordingly, the Board will only address the theory of secondary service connection when deciding these issues, as this is the only theory reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

During his May 2006 VA examination, the Veteran complained of pain in his right hip, but no abnormality of gait was noted.  He was diagnosed as having right greater trochanteric bursitis, and the examiner opined that it was less likely than not due to his service-connected knee disorder.  The examiner, however, provided no rationale for this opinion.  The Veteran made similar complaints of right hip pain at his September 2007 VA examination, at which time he was again diagnosed with right greater trochanteric bursitis.  The examiner opined that it was not likely related to his knee disabilities, finding "no evidence to indicate that [greater trochanteric bursitis] is associated with the knees."  In so finding, the examiner specifically noted that the Veteran's gait was normal, with no "compensatory mechanisms" of the knees or gait that would affect his right hip.  At his July 2012 VA examination, the Veteran again complained of pain in his right hip, as well as in his right foot.  The examiner again diagnosed right greater trochanteric bursitis, as well as plantar fasciitis in the right foot.  The examiner found, however, that the Veteran does not experience a "fallen arch" or pes planus on the right.  The examiner noted the Veteran's report of having experienced pain in his right foot for approximately ten years, which he blamed on wearing combat boots in service as well as on the service-connected knee disorders.  The examiner opined that neither plantar fasciitis nor greater trochanteric bursitis is likely related to the Veteran's service-connected patellofemoral syndrome, reasoning that both disorders are "very common" and not limited to individuals who have worn heavy boots.  In finding that the Veteran's knee disability neither caused nor aggravated his right and foot hip disorders, the examiner noted that the Veteran had a normal gait and displayed no major deformity of the lower extremities-including the knees-that would cause or aggravate such disabilities.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for right foot and right hip disorders.  Because the question of whether a disability such as plantar fasciitis of the right foot or greater trochanteric bursitis of the right hip is related to another disorder, such as patellofemoral syndrome of the knees, is a medical question requiring expertise, the Board relies in particular upon the July 2012 VA examiner's opinions, as supported by the May 2006 and September 2007 VA examiners' reports.  The July 2012 examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The examiner offered a clear rationale for his opinions that the Veteran's right foot and right hip disorders are less likely than not related to or aggravated by his left and right knee disabilities, relying on both the Veteran's medical records and reported history and the examiner's own medical expertise.  In particular, the July 2012 VA examiner addressed both causation and aggravation in finding it less likely than not that the Veteran's right plantar fasciitis and right greater trochanteric bursitis are etiologically linked to his service-connected patellofemoral syndrome.  The July 2012 examiner offered a clear and comprehensive rationale for his conclusions, specifically noting that the Veteran had a normal gait and no lower extremity deformity, rendering it unlikely that his knee disability would have caused or aggravated right foot or hip disorders.  Importantly, the Board notes that the VA examiners' opinions are uncontradicted by any medical evidence of record.  Thus, the Board finds persuasive the absence of competent medical evidence to support a finding of a nexus between the Veteran's right foot or hip disorder and his service-connected bilateral knee disability.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds that the conclusions advanced by the May 2006, September 2007, and July 2012 VA examiners are well supported by the evidence and thoroughly explained, with references to the relevant evidence within the Veteran's claims file.  As such, the Board finds these opinions to be of significant probative value.  Importantly, the Board notes that there is no medical evidence of record to support the Veteran's contentions regarding the etiology of his right foot and right hip disorders.  The Board has, further, considered the Veteran's contentions that his right foot and right hip disorders are related to his service-connected knee disabilities.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed right foot and right hip disorders.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of plantar fasciitis or greater trochanteric bursitis in relation to an additional disability.  See Bostain v. West, 11 Vet. 124, 127 (1998). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for right foot and right hip disorders, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Claims for Increase

The Veteran contends that his patellofemoral syndrome of the left and right knees has been more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in May 2006 and July 2012, with an addendum opinion added in July 2014, as well as records of the Veteran's ongoing treatment with VA treatment providers.  The Veteran has also testified before the undersigned Veterans Law Judge.  At the May 2006 VA examination, the Veteran complained of pain, locking, instability, and swelling in his knees that had grown increasingly worse.  He was noted to have a normal gait, with no subluxation, effusion, edema, or deformity of the knees found on examination.  Instability testing was slightly positive, with the examiner noting "some minute laxity" of the ACL on testing.  The examiner also noted crepitus and popping on motion.  Range of flexion of the right knee was to 138 degrees on the right and to 135 degrees on the left; no measurement for extension was provided.  Radiological study of the Veteran's knees was normal.  The examiner diagnosed the Veteran with patellofemoral syndrome bilaterally and opined that any additional limitation of motion would amount to "no more than 10 degrees," or flexion limited to no worse than 128 degrees on the right and 125 degrees on the left.  

Report of the July 2012 VA examination noted the Veteran's report of flare-ups once to twice per week, as well as his complaints of swelling and occasional giving way and locking.  Physical examination revealed tenderness to palpation bilaterally, but no instability, subluxation, or dislocation was noted.  Range-of-motion testing found flexion to 135 degrees bilaterally, with pain beginning at 90 degrees, and full extension without pain on motion and no additional limitations on repetitive motion.  In a July 2014 addendum opinion, the examiner stated that during flare-ups, the Veteran's flexion would likely be limited to no worse than 90 degrees bilaterally, and he may be required to miss some work due to the increased pain.  

Records of the Veteran's ongoing treatment with VA treatment providers reflect that he has consistently sought treatment for knee problems in the years since this claim was filed, including complaints in November 2013 of flare-ups of knee pain every two to three weeks that caused difficulty walking.  In addition, the Veteran testified before the undersigned in February 2011; at that time, he reported experiencing popping, locking, weakness, and occasional giving way in the knees, along with constant pain that flared up with use.  

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent rating is warranted if flexion is limited to 15 degrees, a 20 percent disability rating is warranted if flexion is limited to 30 degrees, and a 30 percent disability rating is warranted if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, as 20 percent disabling if extension is limited to 15 degrees, as 30 percent disabling if extension is limited to 20 degrees, as 40 percent disabling if extension is limited to 30 degrees, and as 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Here, the medical evidence shows that the Veteran has consistently complained of pain, stiffness, swelling, locking, and giving way in his knees.  Range-of-motion testing has showed him to have flexion to no worse than 90 degrees without pain and extension to no worse than 0 degrees without pain, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, swelling, and stiffness, although no abnormal gait has been observed.  The Board notes in particular that at the May 2006 VA examination, the Veteran was found to have slight laxity of the ACL, with flexion measured to 135 degrees on the left and 138 degrees on the right.  Similarly, at the July 2012 VA examination, the Veteran was found to have range of motion from 0 to 90 degrees without pain bilaterally, even on repetitive-motion testing; however, no instability was found.  The examiner concluded in his addendum opinion, dated in July 2014, that flare-ups of the Veteran's knee pain would likely result in, at worst, limitation of flexion of 90 degrees bilaterally to avoid increased pain.  

Upon review of the evidence, the Board finds that the evidence does not support ratings higher than 10 percent for the Veteran's patellofemoral syndrome of the left and right knees.  Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's patellofemoral syndrome is so disabling as to approximate the level of impairment required for the assignment of ratings higher than 10 percent for flexion or extension of either knee.  As for instability, the Board acknowledges that the Veteran was noted to have, at most, slight instability at the May 2006 VA examination, although testing revealed no instability at the July 2012 examination.  He has been shown to display pain on motion in the knees at 90 degrees of flexion, with full pain-free extension bilaterally.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261; DeLuca, 8 Vet. App. at 204-07.

As noted above, on examination the Veteran has had, at worst, slight instability of the knees, as well as flexion limited to no worse than 90 degrees with full extension, even during flare-ups. Under Diagnostic Code 5257, slight instability warrants a 10 percent disability rating.  Further, Diagnostic Code 5260 provides that a compensable rating for limitation of flexion requires limitation to 45 degrees, and Diagnostic Code provides a compensable rating for extension limited to 10 degrees; neither of these is the case for the Veteran's knee disabilities.  Even considering the Veteran's documented pain, stiffness, swelling, and locking, the Board concludes that the Veteran's patellofemoral syndrome of the left and right knees is not so disabling as to approximate the level of impairment required for assignment of a compensable rating under the criteria governing addressing limitation of motion.  See 38 CF.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Likewise, instability has been shown to be no worse than slight, warranting no more than the 10 percent ratings currently assigned.  

The Board thus finds that the 10 percent rating assigned for each knee appropriately compensates the Veteran for the extent of his functional loss due to limited movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain, particularly during flare-ups, but the VA examiner stated in July 2014 that even flare-ups of knee pain would result in limitation of motion to no more than 90 degrees of flexion, as noted above.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there is no persuasive evidence to support a finding that any symptoms of limited movement, pain, weakness, excess fatigability, and/or incoordination have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of ratings higher that 10 percent for each knee under any potentially applicable Diagnostic Code.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected left and right knee disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on medical matters such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

C.  Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected knee disabilities have otherwise rendered impractical the application of the regular schedular standards.  In that connection, the Board acknowledges that the Veteran has not been hospitalized or missed a significant amount of work due to his service-connected knee disorders.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims decided herein that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the Director of Compensation Service for consideration of extraschedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected patellofemoral syndrome of the left and right knees warrants ratings of no more than the 10 percent assigned to each knee.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).  This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to a disability rating higher than 10 percent for patellofemoral syndrome of the left knee is denied.

Entitlement to a disability rating higher than 10 percent for patellofemoral syndrome of the right knee is denied.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for bilateral optic nerve head drusen.

Relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA treatment providers, as well as a VA examination conducted in August 2012.  The Veteran's service treatment records are silent as to any ophthalmological diagnoses other than refractive error requiring reading glasses, and he did not complain of bilateral optic nerve head drusen or any other eye problems while in service.  Since his separation from service, the Veteran has been seen on multiple occasions for treatment.  As relevant to the current appeal, the Veteran was diagnosed in October 2001 with bilateral optic nerve head drusen and has been followed for the disorder since that time.  He underwent VA examination in August 2012, at which time the examiner confirmed the diagnosis of bilateral optic nerve head drusen but opined that it is less likely than not related to service.  In so finding, the examiner noted that eye examinations in service had shown the Veteran to have good ocular health, with no drusen diagnosed.  The examiner also noted that drusen such as that diagnosed in the Veteran "tend to develop slowly over time."  He, however, failed to discuss whether the drusen could thus have had its onset during the Veteran's period of active duty. 

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, however, the examiner's August 2012 opinion did not fully address whether the Veteran's bilateral optic nerve head drusen could have had its clinical onset while he was still on active duty, particularly given the observation that such drusen "tend to develop slowly over time."  Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

The Board thus finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed bilateral optic nerve head drusen.  See McLendon, 20 Vet. App. 79.  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the August 2012 opinion concerning the Veteran's claimed bilateral optic nerve head drusen.  In opining as to whether any such disorder had its origin in service, the examiner must discuss the Veteran's contention that despite the lack of clinical diagnosis, his bilateral optic nerve head drusen likely began while he was in service, particularly in light of the examiner's finding that the disorder "tend[s] to develop slowly over time" and thus could have begun while the Veteran was still on active duty.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for bilateral optic nerve head drusen.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the August 2012 VA examiner is unavailable or if such examination is needed to answer the questions posed.)  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to the optometrist who provided the August 2012 VA examination.  The entire claims file must be made available to and reviewed by the examiner.  

Ask the examiner to provide additional opinion and discussion as to the medical probabilities that the Veteran's bilateral optic nerve head drusen began in or is related to his period of military service.  The examiner must discuss his statement in the August 2012 VA examination report that "drusen tend to develop slowly over time," along with the Veteran's contention that he believes the disorder began while he was on active duty given that it was diagnosed only two years after separation from service, in the context of any negative opinion.  All opinions must be set forth and explained in the context of the record.

The medical reasons for accepting or rejecting the Veteran's theory of entitlement should be set forth in detail.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue remaining on appeal.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


